Title: From Alexander Hamilton to James McHenry, 24 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 24. 1799
          
          Pursuant to the information in your letter of the 21st instant, I have written to the Commanders of the 13th. 14th & 15 Regiments on the subject of arms &c.
          I did not do it sooner, because I presumed that the person who was directed to furnish would was also be directed to transport them to the Regimental Rendezvous or some other convenient place and to give the necessary notice to the Commander of the Regiment to the end that they might be delivered to the proper officer and the proper voucher for the delivery taken. How necessary this course is You  will be sensible how necessary this course is when you consider the time that must be lost, if the Store Keeper of at Springfield is to wait for a demand from the Commander of the fifteenth Regiment, whose rendezvous is at Portland in the Province of Maine, before he takes any step towards forwarding the supplies articles. I submit to you the propriety of now of directing him to send without delay the arms articles for the fourteenth and fifteenth Regiments to Boston to your Agent there, with direction to deliver those for the fifteenth fourteenth to its quarter Master & to send those for the fifteenth to — Portland to be delivered there to its Quarter Master.
          I have heretofore mentioned to you the Regimental Rendezvouses for Connecticut New York New Jersey Pensylvania & Maryland. It remains to inform you of what further has been done in this particular.
          The Regime Rendezvous of the fourteenth fifteenth Regiment has been provisionally established at Portland in Maine—That of the Eighth at Winchester—That of the seventh at Richmond. No other Rendezvouses have been definitively fixed. It is proba some County Town in the vicinity of Boston will probably be selected It is probable that the Rendezvous of the 14 Regiment will be Hingham in Massachusetts of the 16 Dover in New Hampshire—of the sixth
          The Question as to that of the fifth and of the sixth is as yet entirely open.
          Your cautions as to the disbursements of monies have been partly anticipated—What The Further directions which they may require shall be immediately given. The other parts of your letter will be also duely noticed.
          With great respect I have the honor to be Sir Yr Obed Sr
          The Secy of War
        